United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
PEACE CORPS, MEDICAL SERVICES
DIVISION, Mombo, Tanzania, Employer
__________________________________________
Appearances:
Robert E. Irvin, D.O., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0089
Issued: October 17, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 6, 2018 appellant, through her representative, filed a timely appeal from a
March 26, 2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 19-0089.
On March 5, 2018 appellant requested reconsideration and submitted an authorization
designating her physician, Dr. Robert Irvin, a neuromusculoskeletal medicine specialist, to
represent her before OWCP.
By decision dated March 26, 2018, OWCP denied appellant’s request for reconsideration
of the merits of her claim. It did not send a copy of that decision to her authorized representative.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

OWCP’s regulations and Board case law require OWCP to send a copy of its decision to
the authorized representative. 2 The Board has held that a decision under the Federal Employees ’
Compensation Act3 is not properly issued unless both appellant and the authorized representative
have been sent copies of the decision. 4 As OWCP did not send the March 26, 2018 decision to
appellant’s authorized representative, the Board concludes that the decision was not properly
issued. The Board will, therefore, set aside the March 26, 2018 decision and remand that case for
an appropriate and properly issued decision on the relevant issue. Accordingly,
IT IS HEREBY ORDERED THAT the March 26, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.

See 20 C.F.R. § 10.127, which provides in pertinent part: “A copy of the decision shall be mailed to the
employee’s last known address. If the employee has a designated representative before OWCP, a copy of the decision
will also be mailed to the representative.” See M.R., Order Remanding Case, Docket No. 11-0632 (issued
September 28, 2011) (the Board found that OWCP did not properly issue its decision where it did not send a copy of
that decision to appellant’s authorized representative); George R. Bryant, Docket No. 03-2241 (issued April 19, 2005)
(the Board found that OWCP did not properly issue its June 18, 2003 decision when it did not send a copy of that
decision to the authorized representative on that date. The Director of OWCP conceded a procedural error and advised
that a merit review would be conducted on remand to preserve the claimant’s appeal rights). Cf. R.W., Docket No.
15-1886 (issued February 4, 2016) (where the Board set aside OWCP’s hearing abandonment decision and remanded
the case as it did not serve the notice of hearing on appellant’s authorized representative).
2

3

5 U.S.C. § 8101 et seq.

4

Travis L. Chambers, 55 ECAB 138 (2003) (the Board held that section 10.127 requires that a copy of an OWCP
decision be sent to the authorized representative and that any other interpretation of the language of the regulation
would be inconsistent with the clear language of its initial provisions); see also M.R. and George R. Bryant, supra
note 2.

2

Issued: October 17, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

